Citation Nr: 0607195	
Decision Date: 03/13/06    Archive Date: 03/23/06

DOCKET NO.  04-11 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a chronic stomach 
disorder, to include peptic ulcer disease.   

2.  Entitlement to service connection for congestive heart 
failure.  

3.  Entitlement to service connection for ear infections with 
fever and bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from July 1962 to October 
1964.  

This appeal arises from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran submitted a copy of the decision of the Social 
Security Administration (SSA) granting him disability 
benefits.  There has been no attempt to obtain the veteran's 
medical records from the SSA.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).  The regulations provide that VA will make 
as many requests as are necessary to obtain relevant records 
from a Federal department or agency.  VA may end its efforts 
to obtain records from a Federal department or agency only if 
VA concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile.  
Cases in which VA may conclude that no further efforts are 
required include those in which the Federal department or 
agency advises VA that the custodian does not have them.  
38 C.F.R. § 3.159(c)(2)(2005); see also, e.g., Voerth v. 
West, 13 Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. 
App. 163, 169 (1998).  	

The veteran is seeking service connection for peptic ulcer 
disease.  Service medical records do not include any 
complaints of upper gastrointestinal symptomatology.  The 
veteran has asserted that he was first treated for ulcers in 
1968, several years post-service, but he also asserts that 
his physician indicated that the ulcers were linked to his 
period of active duty.  He stated that examinations at the 
Wichita General Hospital included a fluoroscopic evaluation 
which revealed ulcers.  VA should attempt to obtain those 
records.  38 C.F.R. § 3.159(c)(1)(2) (2005).

The veteran is advised that he may also submit statements 
from fellow sailors or friends who recall his stomach trouble 
while on active duty or during the initial post service year.  
Any supportive statement could include lay observations of 
symptoms of stomach trouble or recollection of reports by the 
veteran of his symptoms.  

Prior to his entrance into the service, the veteran was 
examined for enlistment in November 1961.  The clinical 
evaluation of his ears found scarring of both tympanic 
membranes.  On his Report of Medical History the veteran 
checked a history of ear, nose and throat trouble.  A history 
of occasional ear infections in childhood was noted.  
September 2002 VA records include a diagnosis of mild to 
moderately severe sensorineural hearing loss at 3000 Hertz 
through 8000 Hertz.  The audiologist referred to an August 
2002 audiogram.  The report of that audiogram is not in the 
claims folder.  That audiogram is relevant to the issue of 
service connection for hearing loss and may reveal the 
veteran currently has a hearing loss disability by VA 
standards.  38 C.F.R. § 3.385 (2005).  This relevant medical 
evidence should be secured.  38 C.F.R. § 3.159(c)(2).

The veteran has asserted his current hearing loss, ulcers, 
and congestive heart failure are related to infections he 
contracted in service.  He has submitted a statement from his 
private physician indicating that infection may have caused 
his current ulcers and cardiomyopathy.  Service medical 
records reveal the veteran was treated for upper respiratory 
infections in November 1963 and July 1964, and an ear 
infection in March 1964.  The veteran should be afforded VA 
examinations to determine if there is a causal relationships 
between the infections noted in service and his current 
hearing loss, ulcers and/or congestive heart failure.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.3159(c)(4) 
(2005).

Accordingly, the case is REMANDED for the following action:

1.  VA should request the veteran to 
identify all health care providers who 
have treated him since service for ear 
infections, hearing loss, ulcers and 
heart disease.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which have not been 
previously secured.  This should include 
specific requests for a VA audiogram 
performed on August 26, 2002 at the Big 
Spring Division of the West Texas Health 
Care Service, and records of treatment of 
the veteran from the Wichita General 
Hospital, 400 Southwest 25th Avenue, 
Wichita Falls, Texas, 76310, (940) 723-
1461.  

2.  VA should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  The veteran should be advised that he 
may also submit statements from fellow 
sailors or friends who recall his stomach 
trouble while on active duty or during 
the initial post service year.  Any 
supportive statement could include lay 
observations of symptoms of stomach 
trouble or recollection of reports by the 
veteran of his symptoms.  

4.  The veteran should be afforded a VA 
audiological examination to determine the 
severity of his hearing loss.  In 
addition, an ear or ENT examination 
should be conducted to determine the 
approximate onset date and etiology of 
any current ear disorder and/or hearing 
loss that may be present.  The claims 
folder should be made available to the 
ENT physician in conjunction with the 
examination.  The ENT clinician is asked 
to review the relevant medical evidence 
in the claims file, to include the report 
of a November 1961 service examination, 
and the March 1964 service medical record 
that includes a diagnosis of acute otitis 
media.  Following that review, obtaining 
the history from the veteran, the 
clinical evaluation and any tests that 
are deemed necessary, the ENT clinician 
is requested to answer the following 
questions.  

(a) Did the veteran have ear disease 
prior to service and, if so, did the 
preexisting ear disease undergo a 
chronic worsening (versus temporary 
increase in symptoms) beyond its 
natural progress during service?  
The examiner should consider the 
documented episode of otitis media 
during service.  If there is any 
doubt as to the second question, the 
examiner should so indicate.

(b) The examiner is also requested 
to opine whether it is at least as 
likely as not (50 percent or more 
probability) that the veteran's 
hearing loss began during or is 
causally related to some incident of 
or finding recorded during service?  

The physician is advised that the 
term "as likely as not" does not 
mean within the realm of 
possibility.  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation 
as to find against causation.  More 
likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.  

The clinician is also requested to 
provide a rationale for any opinion 
expressed.  If any question is too 
speculative to answer, the clinician 
should so indicate.

5.  The veteran should be afforded a VA 
cardiology examination to determine if 
his heart disease, to include 
cardiomyopathy is related to any event in 
service.  The claims folder should be 
made available to the physician in 
conjunction with the examination.  
Following a review of the relevant 
service and post-service medical records, 
obtaining the history from the veteran, 
the clinical evaluation and any tests 
that are deemed necessary, the 
cardiologist is requested to answer the 
following question:

Is it at least as likely as not (50 
percent or greater probability) that 
any heart disease that may be 
present, to include cardiomyopathy, 
began during or is otherwise 
causally linked to any incident of 
or finding recorded during service, 
including infections noted in 
service medical records dated in 
November 1963, March 1964, and July 
1964.

The physician is advised that the 
term "as likely as not" does not 
mean within the realm of 
possibility.  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation 
as to find against causation.  More 
likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.  
  
The clinician is also requested to 
provide a rationale for any opinion 
expressed.  If any question is too 
speculative to answer, the clinician 
should so indicate.

6.  The veteran should also be afforded a 
VA gastroenterology examination to 
determine if any chronic stomach disorder 
or peptic ulcer disease that may be 
present is related to any event in 
service.  The claims folder should be 
made available to the physician in 
conjunction with the examination.  
Following a review of the relevant 
service and post-service medical records, 
obtaining the history from the veteran, 
the clinical evaluation and any tests 
that are deemed necessary, the 
gastroenterologist is requested to answer 
the following question:

Is it at least as likely as not (50 
percent or greater probability) that 
any upper gastrointestinal disease 
that may be present, to include 
peptic ulcer disease, began during 
or is causally linked to any 
incident of or finding recorded 
during service, including infections 
noted in the service medical records 
dated in November 1963, March 1964, 
and July 1964.  

The physician is advised that the 
term "as likely as not" does not 
mean within the realm of 
possibility.  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation 
as to find against causation.  More 
likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.  

The clinician is also requested to 
provide a rationale for any opinion 
expressed.  If any question is too 
speculative to answer, the clinician 
should so indicate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. Williams 
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

